Citation Nr: 1539015	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease.

2.  Entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1999.

This appeal is before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a July 2012 Travel Board hearing.  A transcript of the hearing is in the electronic claims file.  The Board remanded the appeal in February 2013 and in November 2013 for further development.  

In August 2014, the Board granted a disability rating of 20 percent for the Veteran's service-connected lumbar spine disability and a separate disability rating of 10 percent for radiculopathy of the right lower extremity, effective January 20, 2009.  In a July 2015 Joint Motion for Remand (JMR), the parties moved the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's August 2014 decision to the extent that it denied referral for consideration of an extraschedular rating for the Veteran's lumbar spine disability and right lower extremity radiculopathy.  The Court subsequently remanded the issue of an extraschedular rating according to the terms of the JMR.  The claim is now back before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.  

In a September 2014 rating decision, the RO denied entitlement to an increased (compensable) rating for the Veteran's service-connected left heel spur.  He submitted a timely notice of disagreement (NOD) in November 2014.  The RO acknowledged the Veteran's NOD and is taking appropriate action in response.  See VA Letter to the Veteran, dated January 29, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The most recent supplemental statement of the case (SSOC) was issued in February 2014.  Since that time, additional relevant evidence, including VA treatment records dated through January 2015, have been associated with the claims folder.  Accordingly, remand is warranted for the issuance of an additional SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  

As the case must be remanded for the foregoing reason, the Veteran's updated VA treatment records should be obtained and he should be scheduled for a current VA examination of his lumbar spine and right lower extremity, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2015.

2.  Thereafter, schedule the Veteran for an appropriate  VA examination(s) of his service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity.  All necessary testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Next, review the claims folder and determine whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture requires the assignment of an extraschedular rating.  If so, take appropriate action.

4.  Finally, re-adjudicate the claims of entitlement to an extraschedular rating for service-connected lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease and entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity.  Consideration must be given to whether an extraschedular disability rating may be granted based on the combined, as well as the individual impact, of the Veteran's service-connected low back and right lower extremity disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b)(1).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



